[Cite as In re D.C.A., 2010-Ohio-2647.]

                                              Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us



IN RE: D. C. A.


KIMBERLY F. ANDERSON

            Applicant


 Case No. V2009-40854

Commissioners:
Lloyd Pierre-Louis, Presiding
Karl C. Kerschner
Randi M. Ostry
ORDER OF A THREE-COMMISSIONER PANEL

        {¶ 1} On July 14, 2009, applicant, Kimberly Anderson, filed a compensation
application as the result of a shooting incident concerning her son, D.C.A.                   On
September 23, 2009, the Attorney General issued a finding of fact and decision denying
an award in this case since D.C.A. refused to fully cooperate with law enforcement in
this matter, which is required pursuant to R.C. 2743.60(C). On October 7, 2009, the
applicant submitted a request for reconsideration. On December 1, 2009, the Attorney
General rendered a Final Decision finding no reason to modify its initial decision. On
December 8, 2009, the applicant filed a notice of appeal from the December 1, 2009
Final Decision of the Attorney General.
        {¶ 2} Prior to the hearing, the Attorney General filed a brief. The brief revealed
additional information that had been discovered. The Cleveland Police Department
verified that on the day of the incident, November 30, 2007, D.C.A. was engaged in
drug trafficking in violation of R.C. 2925.03. Hospital personnel had recovered eleven
bags of marijuana from D.C.A.’s person upon his admission to the hospital.                  The
Attorney General asserts, based upon this newly discovered evidence and the fact that
the alleged shooting and trafficking took place in front of John Adams High School, it
has been proven, by a preponderance of the evidence, that D.C.A. engaged in drug
Case No. V2009-40854                        - 2 -                                ORDER


trafficking in violation of R.C. 2925.03 and accordingly, this claim should be denied
pursuant to R.C. 2743.60(E)(1)(c).
      {¶ 3} A hearing was held before this panel of commissioners on March 3, 2010
at 10:15 A.M. Assistant Attorney General Janean Weber appeared on behalf of the
state of Ohio.    Neither the applicant, nor her attorney appeared at the hearing.
Whereupon, the Attorney General rested on its brief and the case was concluded.
      {¶ 4} R.C. 2743.60(E)(1)(c) states:
        “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(c) It is proved by a preponderance of the evidence that the victim or the
        claimant engaged, within ten years prior to the criminally injurious conduct that
        gave rise to the claim or during the pendency of the claim, in an offense of
        violence, a violation of section 2925.03 of the Revised Code, or any
        substantially similar offense that also would constitute a felony under the laws
        of this state, another state, or the United States.”
        R.C. 2925.03(A)(1) and (2) state:
        “(A) No person shall knowingly do any of the following:
        “(1) Sell or offer to sell a controlled substance;
        “(2) Prepare for shipment, ship, transport, deliver, prepare for distribution, or
        distribute a controlled substance, when the offender knows or has reasonable
        cause to believe that the controlled substance is intended for sale or resale by
        the offender or another person.”
        R.C. 2925.03 (A)(3)(b) states:
        “(3) If the drug involved in the violation is marihuana or a compound, mixture,
        preparation, or substance containing marihuana other than hashish, whoever
        violates division (A) of this section is guilty of trafficking in marihuana. The
        penalty for the offense shall be determined as follows:
Case No. V2009-40854                        - 3 -                                    ORDER


         “(b) Except as otherwise provided in division (C)(3)(c), (d), (e), (f), or (g) of this
         section, if the offense was committed in the vicinity of a school or in the vicinity
         of a juvenile, trafficking in marihuana is a felony of the fourth degree, and
         division (C) of section 2929.13 of the Revised Code applies in determining
         whether to impose a prison term on the offender.”
        {¶ 5} From review of the case file and the Attorney General’s brief and
supporting documentation, we find the applicant’s claim should be denied pursuant to
R.C. 2743.60(E)(1)(c). The Attorney General has proven by a preponderance of the
evidence that D.C.A. was engaged in trafficking in marijuana in front of a school at the
time he was injured.       Such conduct violates R.C. 2925.03 and pursuant to R.C.
2925.03(A)(3)(b) constitutes a felony of the fourth degree. Since we have decided this
claim pursuant to R.C. 2743.60(E)(1)(c) we need not address the issues raised by R.C.
2743.60(C).    Therefore, the December 1, 2009 decision of the Attorney General is
affirmed.
        {¶ 6} IT IS THEREFORE ORDERED THAT
        {¶ 7} 1)       The December 1, 2009 decision of the Attorney General is
AFFIRMED;
        {¶ 8} 2)       This claim is DENIED and judgment is rendered for the state of
Ohio;
        {¶ 9} 3)       Costs are assumed by the court of claims victims of crime fund.




                                               _______________________________________
                                               LLOYD PIERRE-LOUIS
                                               Presiding Commissioner
Case No. V2009-40854                   - 4 -                              ORDER




                                         _______________________________________
                                         KARL C. KERSCHNER
                                         Commissioner



                                         _______________________________________
                                         RANDI M. OSTRY
                                         Commissioner

        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:
Filed 4-30-2010
Jr. Vol. 2275, Pgs. 73-76
To S.C. Reporter 6-9-2010